Case 1:20-cr-00057-GBD Document 93

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

   

vee ene ene nee mee nee eee xX
UNITED STATES OF AMERICA
MOTION FOR
RECONSIDERATION OF
v. BAIL CONDITIONS SET

: S3 20 CR 57(GBD) ON DEN
JERLAINE LITTLE 8 , ka
een Defendant wk WR 242 B Daniels |

DEFENDANT’S MOTION FOR RECONSIDERATION OF PRETRIAL BAIL
FOR DEFENDANT JERLAINE LITTLE

The Defendant, through her counsel, respectfully moves this Court, to reconsider
it’s previous detention set and grant defendant, Jerlaine Little reasonable pre-trial bail
conditions.’ As grounds for this Motion the defendant relies on the following facts and
authorities.

Introduction

Defendant moves the Court for a bail hearing and an order granting her release.”
Jerlaine Little who is a pretrial defendant currently detained at the MCC New York, is
within the group of people the Centers for Disease Control and Prevention (“CDC’’) has
categorized as most-at-risk for contracting COVID-19, a dangerous illness spreading
rapidly across the world, through New York State, and within New York City. The Bail

Reform Act provides for the “temporary release” of a person in pretrial custody “to the

 

1 Due to the emergency nature of this request, the undersigned is available as soon as
possible to resolve these issues. Moreover, we would request a “telephone conference”
and consent to waiving Ms. Little’s production to resolve the sole issue of whether Ms.
Little’s present (and possible future) medical conditions, which are not in dispute,
warrant modification of her bail.

2 The undersigned would request that the Court rely on the previous bail arguments
made by the undersigned at the initial bail application as well as the arguments
made in this written submission.

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 2 of 12

extent that the judicial officer determines such release to be necessary for preparation of
the person’s defense or for another compelling reason.” 18 U.S.C. § 31421). The health
risk to Jerlane Little, because of her medical condiction’ given the conditions at the

MCC, as described in detail below, necessitates her temporary release on bail until this

pandemic has ended.
Factual Background
Changed Circumstances: COVID-19 Outbreak

As of March 12, 2020, the new strain of coronavirus which causes COVID-19,
has infected over 132,300 people, lcading to at least 4,954 deaths worldwide.* On March
11, 2020, the World Health Organization officially classified COVID-19 as a pandemic.”
Governor Cuomo declared a State of Emergency on March 7, 2020.° Mayor DiBlasio
declared a State of Emergency in New York City on March 12. 2020, and banned
gatherings of over 500 people.’ As of March 12, 2020, there are 325 positive cases in
New York State®; there are 95 positive cases in New York City.”

The CDC has issued guidance that individuals at higher risk of contracting

 

3 Due to privacy concerns, the undersigned would rather not indicate on this
publicly filed document the nature of Ms. Little’s medical issues but will provide that
information to the Court during the hearing if a hearing is granted.

* Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March
12, 2020), at https://nyti.ms/2U4kmud (updating regularly).

> WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11,
2020) at https://bit.ly/2W8dwpS.

° At Novel Coronavirus Briefing, Governmor Cuomo Declares State of Emergency to
Contain Spread of Virus, New York State (March 11, 2020) ar https://on.ny.gov/2TKzloz.
’ DeBlasio Declares State of Emergency in NYC, and Large Gatherings Are Banned,
New York Times (March 12, 2020)

* Novel Coronavirus (COVID-19), New York State Department of Health (March 12,
2020) at https://on.ny.gov/2vfFQvy (updating regularly).

> Coronavirus, New York City Health (March 12, 2020) at https://on.nyc.gov/39ME7wU
(updating regularly).

 

 

 

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 3 of 12

COVID-19—adults over 60 years old and people with chronic medical conditions such as
lung disease, heart discase, and diabetes—take immediate preventative actions, including
avoiding crowded areas and staying home as much as possible.'” With confirmed cases
in New York City that indicate community spread, we must take cvery necessary action
to protect vulnerable populations and the community at large.
Conditions of Confinement and Spread of Coronavirus

Conditions of pretrial confinement create the ideal environment for the
transmission of contagious disease.'' Inmates cycle in and out of BOP pretrial facilities
from all over the world and the country, and people who work in the facilities leave and
return daily, without screening. Incarcerated people have poorer health than the general
population, and even at the best of times, medical care is limited in federal pretrial
detention centers.'* Many people who are incarcerated also have chronic conditions, like
diabetes or HIV, which makes them vulnerable to severe forms of COVID-19.
According to public health experts, incarcerated individuals “are at special risk of
infection, given their living situations,” and “may also be less able to participate in

proactive measures to keep themselves safe;” “infection control is challenging in these

settings.”"? Outbreaks of the flu regularly occur in jails, and during the HIN1 epidemic

 

'° People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at
https://bit.ly/2vgUt1P.

"' Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious
Diseases 45(8):1047-1055, at https://doi.org/10.1086/521910.

'? Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners
and Jail Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice,
Bureau of Justice Statistics, af https://www.bjs.gov/content/pub/pdf/mpsfpjil 112.pdf

'S “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-
President Mike Pence, and Other Federal, State, and Local Leaders from Public Health
and Legal Experts in the United States,” (March 2, 2020), at https://bit.ly/2W9V60S.

 

 

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 4 of 12

in 2009, many jails and prisons dealt with high numbers of cases.'* In China, officials
have confirmed the coronavirus spreading at a rapid pace in Chinese prisons, counting
500 cases.'* Secretary of State Mike Pompeo has called for Iran to release Americans
detained there because of the “deeply troubling” “[rJeports that COVID-19 has spread to
Iranian prisons,” noting that “[t]heir detention amid increasingly deteriorating conditions
defies basic human decency.”'® Courts across Iran have granted 54,000 inmates furlough
as part of the measures to contain coronavirus across the country.'’ Brooklyn District
Attorney Eric Gonzalez, joined by public health experts, has asked Governor Cuomo to
grant emergency clemencies to elderly and sick prisoners.'*®
Specific Conditions at the MCC

MDC Brooklyn and MCC New York have proven—recently and repeatedly—that
they are unable to protect the health and safety of defendants in their custody. The MCC
and MDC are massive pretrial detention facilities: the MCC houses approximately 700
people and the MDC houses approximately 1,600 people. The majority of the people
detained are housed in small two-person cells with a shared toilet and sink, and eat meals

and have recreation in groups of 70 or more. Other units are open dormitorics that house

 

'* Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020)
at https://bit.ly/2TNcNZY.

15 Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than
500 Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider
(Feb. 21, 2020) at https://bit.ly/2vSzSRT.

'© Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of
wrongfully detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020)
at https://enn.it/2W40pV7.

'T Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus,
The Associated Press (Mar. 7, 2020) at

https://apnews.com/af98b0a3 8aaabedbcb059092db356697.

'S Coronavirus: Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020) at
https://theappeal.com

 

 

 

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 5 of 12

70 or more inmates without the ability to separate. The medical care at both facilities has
repeatedly failed to adequately address even routine medical conditions such as diabetes,
pregnancy, and anemia.'” In times of crisis, the medical care has halted entirely.

For an entire week in January and February 2019, during the sub-zero
temperatures of the “Polar Vortex,” MDC Brooklyn went without power and heat, and
inmates were locked down for days at a time.”” Inmates were denied hot food or
additional blankets or warm clothing, despite the frigid air inside the facility. Inmates
with serious pre-existing physical and mental illnesses received no care.’' Even the most
basic efforts, such as moving inmates requiring sleep apnea machines to breathe to the
available floors with electricity, were not taken.””

In granting downward sentencing variances in a series of cases after the blackout,
Judge Chen noted that inmates at the MDC were “subjected to very cruel conditions,”
and that “there was a reluctance of the part of the officials [at MDC Brooklyn] to correct
the conditions or even to disclose them timely.””? Judge Furman reached the same
conclusion: “It’s pretty clear to me .. . that steps could have been taken, and taken more

quickly, to address the problems [at the MDC]. And the bottom line is, the conditions

 

'? E.g., National Association of Women Judges (NAWJ) Women in Prison Committee
(WIP) Second Visit to BOP’s Metropolitan Detention Center (MDC), Brooklyn, New
York, June 3, 2016, at https://bit.ly/39JRhdW.

°° See Annie Correal, No Heat for Days at a Jail in Brooklyn Where Hundreds of Inmates
Are Sick and “Frantic,” N.Y. Times (Feb. 1, 2019), at https://nyti.ms/2sXCIQg;
Complaint, Scott v. Quay, 19-CV-1075 (MKB) (E.D.N.Y. Feb. 22, 2019), ECF No. 1.

*! Complaint, Scott v. Quay, 19-CV-1075 (MKB) (E.D.N.Y. Feb. 22, 2019), ECF No. 1.
°? Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues
and Related Impacts on Inmates, Office of the Inspector General, U.S. Department of
Justice at 29 (September 2019) at https://oig.justice.gov/reports/2019/e1904. pdf.

> Tr. of Sent. Hr’g. at 12, United States v. Acosta De La Rosa, 18-CR-667 (PKC)
(E.D.N.Y. Jun. 4, 2019) (ECF No. 16). See United States v. Bruney, 18-CR-542 (PKC)
(E.D.N.Y. 2019); United States v. Douglas, 18-CR-554 (PKC) (E.D.N.Y. 2019).

 

 

 

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 6 of 12

that I read about are the conditions that one associates with a third world country and not
a country like this, and nobody in detention . . . should have to endure that as the
detainees did at the MDC.”*

Recently, MCC New York demonstrated a similar inability to appropriately care
for defendants. Based on conversations with inmates, for more than ten (10) days, every
inmate endured a full lockdown, without access to family members or attorneys, while
law enforcement searched for a loaded gun brought into the facility by a correctional
officer.” Moreover, it was brought to my attention that during this “lockdown” at MCC,
inmates were only provided two (2) showers, minimum food and that mice and water
bugs ran through the units as guards unblocked holes in walls and vents that inmates had
stuffed with clothing to prevent pests. Notably, inmates on one unit were forced to share
one toilet among twenty-six people, and prevented from washing their clothing: prime
conditions for the spread, rather than containment, of infectious disease. On other units,
toilets overflowed in two-man cells, spreading raw sewage. Inmates with serious medical
conditions, including AIDS and anemia, were denied medications or medical care.
Female inmates were denied feminine hygiene supplies. No clean drinking water was
provided; inmates were forced to drink from their bathroom sinks, from which brown
water often ran. Specifically regarding Ms. Little, she was denied the adequate
treatment of her medical condition during this lockdown causing her to feel extremely

il on numerous occasions in the last three (3) weeks.

 

** Tr. of Sent. Hr’g at 31, United States v. Ozols, No. 16-CR-692 (JMF) (S.D.N.Y. Feb.
12, 2019) (ECF No. 31).

25 See Stephen Rex Brown, Strip Searches, Frozen Bologna Sandwiches and Wrecked
Cells: MCC Inmates Detail Lockdown Due to Smuggled Gun, N.Y. Daily News, Mar. 6,

2020, at https://bit.ly/2xqbgiw.

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 7 of 12

To date, the MCC has not met even the most basic recommendations of the CDC
for preventing the spread of the coronavirus. Because of this, counsel has begun to
encounter difficulties finding interpreters and experts willing to enter these facilities, and
the many lawyers who are at high risk because of age or underlying medical condition
have also been advised not to enter. Both facilities are still waiting for guidance from the
BOP on screening and treatment. In the meantime, neither facility has a screcning
mechanism in place for staff or visitors, other than self-reporting. The MCC lacks even a
basic sign advising people who have traveled to the highest-risk countries not to enter.
Staff are not wearing face masks or gloves. Neither facility has hand sanitizer
available.”° The MCC has no soap, hot water, or paper towels in the visitors’ bathroom.
Both facilities plan to provide bar soap to inmates, but as of now, not every inmate has
access to soap. Only those inmates who have money for commissary will be able to
purchase antibacterial soap. Neither facility has any testing for COVID-19 available, and
does not know when, if ever, it will have tests. There is no medical ward or facility in
place at either institution. At MDC, the only stated plan, should an inmate become
symptomatic for COVID-19, is to confine that inmate to the SHU, where the cells are
cold, rife with black mold, and the ceiling leaks directly onto the beds.

As additional people are arrested who have been out in the community as the
coronavirus spreads, if they are not symptomatic, they will be brought into the MCC and
MDC, and held with the existing population, potentially bringing COVID-19 into this

population held in large numbers, close quarters, and low sanitary conditions. On March

 

26 On March 12, 2020, the Warden of the MCC advised that they are seeking to order
hand sanitizer, and that the BOP has relaxed its strictures on hand sanitizer during this
period. The Warden had no information as to when hand sanitizer might arrive at the
facility.

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 8 of 12

12, 2020, Magistrate Judge Orenstein decided that detaining a pre-trial defendant who
was using drugs while on supervision would present too great a risk to the staff and
inmates at MDC Brooklyn, ruling that part of the “danger to the community” calculus
had to include the risk of a new inmate bringing the virus into the facility. United States
v. Raihan, 20 Cr. 68 (BMC) (Mar. 12, 2020).

The MDC and MCC have only the most minimal provisions for remote access
should a quarantine be necessary: The MCC has one video-conference setup available for
all 700 inmates that has not yet been tested to sec if it connects with the courthouse or
Probation. The MDC has two video-conference setups, one in SHU, and one in general
population, for all 1600 inmates.

The Bail Reform Act Requires Jerlaine Little’s Release

 

A “judicial officer may, by subsequent order, permit the temporary release of the
person, in the custody of a United States marshal or another appropriate person, to the
extent that the judicial officer determines such release to be necessary for preparation of
the person's defense or for another compelling reason.” 18 U.S.C. § 3142(i). The
circumstances that existed when Jerlaine Little was ordered detained have now changed.
There is a pandemic that poses a direct risk to Jerlaine Little due to her present (and
future) medical conditions that is far greater if she continues to be detained during this
public health crisis.”’

As an initial matter, the Bail Reform Act requires that a court should “bear in

mind that it is only a ‘limited group of offenders’ who should be denied bail pending

 

27 We emphasize may because as of the drafting of this letter, although Ms. Little has
requested to be tested, MCC refuses to give her requested tests which if proven
positive would make her an even higher risk person related to infectious diseases.

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 9 of 12

trial.” United States v. Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No.
98-225 at 7, as reprinted in 1984 U.S.C.CA.N. 3182, 3189); see United States v. Salerno,
481 U.S. 739, 755 (1987) (suggesting that “detention prior to trial or without trial is the
carefully limited exception” to liberty before trial). One charged with a crime is, after all,
presumed innocent. Stack v. Boyle, 342 U.S. 1, 41951). A single individual
unnecessarily detained before trial is one individual too many, and the increasing use of
the practice places tremendous wear on our constitutional system. United States v.
Montalvo-Murillo, 495 U.S. 711, 723-24 (1990) (Stevens, J., dissenting, joined by
Brennan and Marshall, JJ.). Due to the crucial interests involved, it follows that a ‘“‘case-
by-case” approach is required at any stage of the case in assessing the propriety of
pretrial detention. See United States v. Gonzales Claudio, 806 F.2d 334, 340 (2d Cir.
1986) (discussing due process analysis for evaluating propriety of prolonged pretrial
detention, and the interests at stake) (citations omitted), cert. dismissed sub nom.,
Melendez-Carrion v. United States, 479 U.S. 978 (1986).

The courts have long recognized that there is no greater necessity than keeping a
defendant alive, no matter the charge. As Judge Weinstein held, “We do not punish those
who have not been proven guilty. When we do punish, we do not act cruelly. Continued
incarceration of this terminally ill defendant threatens both of these fundamental
characteristics of our democracy.” United States v. Scarpa, 815 F.Supp.88 (E.D.N.Y.
1993) (pretrial defendant with AIDS facing murder charges released on bail because of
the “unacceptably high risk of infection and death on a daily basis inside the MCC”). See
also United States v. Adams, No. 6:19-mj-00087-MK, 2019 WL 3037042 (D. Or. July 10,

2019) (defendant charged with violation of the Mann Act and possession of child

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 10 of 12

pornography and suffering from diabetes, heart conditions and open sores released on
home detention because of his medical conditions); United States v. Johnston, No. 17-
00046 (RMM) 2017 WL 4277140 (D.D.C. Sept. 27, 2017) (defendant charged with
violation of the Mann Act and in need of colon surgery released to custody of his wife for
21 days); United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002) (badly
wounded defendant released to custody of his relatives).

This Court should consider the “total harm and benefits to prisoner and society”
that continued prctrial imprisonment of Jerlaine Little will yield, relative to the
heightened health risks posed to Jerlaine Little during this rapidly encroaching pandemic.
See United States v. D.W., 198 F. Supp. 3d 18, 23 (E.D.N.Y. 2016); Davis v. Ayala, 135
S. Ct. 2187, 2209 (2015) (Kennedy, J., concurring) (calling for heightened judicial
scrutiny of the projected impact of jail and prison conditions on a defendant); United
States v. Mateo, 299 F. Supp. 2d 201, 212 (S.D.N.Y. 2004) (reducing sentence where
defendant’s pretrial conditions were ‘qualitatively more severe in kind and degree than
the prospect of such experiences reasonably foreseeable in the ordinary case”); United
States v. Francis, 129 F. Supp. 2d 612, 619-20 (S.D.N.Y. 2001) (reducing sentence in
acknowledgment of “the qualitatively different, substandard conditions to which the
Defendant was subjected” in pretrial detention).

Conditions of Release Are Available That Allow Jerlaine Little To Be Treated

Humanely
While Also Ameliorating Any Danger To The Community

 

 

From Jerlaine Little’s perspective her life—not only her liberty—is on the line,
creating a powerful incentive to abide by any release conditions the Court may impose

and changing the calculus that initially led to the denial of bail in this case. While we

10

 

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 11 of 12

acknowledge the seriousness of the charges, the presumption of detention and the
significant prison exposure should Ms. Little be convicted of all the charges in this
matter. Wc also note, however, Ms. Little’s lack of criminal record, her expulsion from
the alleged enterprise in this matter, the antagonistic positions betwcen her and the
alleged enterprise in this matter, the significant duration of lack of association with
members of the alleged enterprise, the illness of her two children and that Pre-Trial
services initially indicated that there are a set of conditions that should assure the Court
that Ms. Little would return to court on every court date.

Critically, during this temporary release, Jcrlaine Little will not be left to her own
devices, but will be supported and monitored by Pretrial Services. Since 2009, Pretrial
Services’ data has found that only 2.9% of defendants in the highest risk category were
re-arrested for a violent crime while on relcase.”® In the Eastern District of New York,
Chief U.S. Pretrial Services Officer Roberto Cordeiro reports that in Fiscal Year 2019,
only six of 1,300 defendants (0.5%) under Pretrial Services’ supervision failed to appear
in court; only 2.8% were rearrested. The elderly and chronically ill, no matter what
crime they are accused of, pose a lower risk of violating supervision, particularly during a
global pandemic during which even leaving the house will endanger their lives.

Thus, we are proposing that Ms. Little be temporarily released pursuant to the
following: $200,000.00 bond co-signed by three (3) financially secure people, strict
Pretrial monitoring, surrender of all travel documents, hospital/medical and attorney

visits as necded, home incarceration and 24 hour GPS location monitoring.

 

°8 Thomas H. Cohen, Christopher T. Lowenkamp, and William E. Hicks, Revalidating
the Federal Pretrial Risk Assessment Instrument (PTRA): A Research Summary
(September 2018) at https://www.uscourts.gov/sites/default/files/82_2 3 0O.pdf.

11

 
Case 1:20-cr-00057-GBD Document 93 Filed 03/16/20 Page 12 of 12

Conclusion
Jerlaine Little is among the vulnerable population at heightened risk of getting
very sick from this illness. For all of the above reasons, Jerlaine Little should be granted

release on bond.

Respectfully submitted,
Xavier R. Donaldson

Xavier R. Donaldson
212-722-4966

cc: AUSA Michael Longyear
via email

12

 
